Appeal by the defendant from an order of the County Court, Westchester County (Zambelli, J.), dated May 27, 2003, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]). Florio, J.P., H. Miller, S. Miller and Spolzino, JJ., concur.